 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,                              Case No. 19CR0901-H
 8                      Plaintiff,
                                                            ORDER:
 9
                  v.
10                                                          (1) GRANTING JOINT
                                                                MOTION TO CONTINUE
11   MANOXAY INSISIENMAY (1),                                   MOTION HEARING; AND
     MANOSANG ANOUNOY INSISIENMAY (2),
12   DAORINE DETHAMPHAIVAN (4),                             (2) GRANTING JOINT
13   DAT PHAM TIEN TRAN (5),                                    MOTION TO EXCLUDE
     TROY MICHAEL COOLEY (7),                                   TIME UNDER THE
14   LINDA PHAM INSISIENMAY (8),                                SPEEDY TRIAL ACT
15   MALIVE PARKER (9),
     HEATHER ODOM (10),
16
17                      Defendants.

18
19         Upon joint motion of the parties (Doc. No. 208), and good cause appearing, the Court
20 GRANTS the parties’ joint motion to continue the motion hearing. Accordingly, the motion
21 hearing set for March 23, 2020 at 2:00 p.m. is vacated and continued to June 1, 2020 at
22 1:30 p.m. before the Court. All Defendants on bond have each filed an acknowledgment of
23 next court date and all Defendants are ordered to appear before the Court on June 1, 2020
24 at 1:30 p.m., absent further order of the Court.
25         There are pending defense motions that require a hearing before the Court and the
26 Court continues the pending motions to the June 1, 2020 motion hearing date. Accordingly,
27 the Court finds that time is excluded under 18 U.S.C. § 3161(h)(1)(D). See United States
28 v. Tinklenberg, 563 U.S. 647, 650 (2011) (Holding that time resulting from the filing of a
 1 pretrial motion falls within the Speedy Trial Act’s exclusion irrespective of whether it
 2 actually causes, or is expected to cause delay in starting a trial.)
 3         The Court continues to find and declare this case complex in light of the number of
 4 defendants, the related cases associated with this matter, the nature of the conspiracy
 5 charged in this case, and the amount of discovery provided to counsel. Additionally,
 6 defense counsel requires additional time to prepare for proceedings and review discovery,
 7 including wiretaps. Taking into account the exercise of due diligence by the defense
 8 counsel, the Court finds that that the amount of discovery and the nature of the charges
 9 make it unreasonable to expect adequate preparation for pretrial proceedings and the trial
10 itself within the time limits established by the Speedy Trial Act. Furthermore, the failure
11 to grant the requested continuance would deny defense counsel the reasonable time
12 necessary for effective preparation and result in a miscarriage of justice. Accordingly, the
13 Court finds that time is excluded under 18 U.S.C. § 3161(h)(7)(A) and (B) and further finds
14 that the ends of justice served by granting a continuance outweigh the best interests of the
15 public and the defendant in a speedy trial. See United States v. Tanh Huu Lam, 251 F.3d
16 852, 858 (9th Cir.), as amended on denial of reh'g and reh'g en banc sub nom. United States
17 v. Lam, 262 F.3d 1033 (9th Cir. 2001) (“[D]eclin[ing] to permit a defendant's interest in a
18 speedy trial to override his attorney's legitimate assessment of the complexity of a case and
19 his corresponding need to prepare” and further noting that “[t]o hold otherwise would risk
20 setting up an irreconcilable conflict with a defendant's right to effective assistance of
21 counsel[.]”).
22         In light of the foregoing reason, the Court GRANTS the parties joint motion to
23 exclude time and orders that time be excluded from March 23, 2020 to June 1, 2020 under
24 the Speedy Trial Act, 18 U.S.C. § 3161(h).
25         IT IS SO ORDERED.
26
           DATED: March 18, 2020            _ ___________________________
                                            ___
                                            _____________________________________
27                                          HONORABLE MARILYN L. HUFFHUF
28                                          UNITED STATES DISTRICT JUDGE
                                                 2
